Citation Nr: 1207481	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  03-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to April 1980.

This case initially came before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied entitlement to service connection for PTSD and bipolar disorder.

The claims for entitlement to service connection for PTSD and bipolar disorder were remanded to the RO, via the Appeals Management Center (AMC), for additional development in January 2005, November 2008, and November 2009.  For the reasons stated below, the RO/AMC substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is related to a verified in-service stressor.

2.  Neither bipolar disorder nor any chronic psychiatric disability manifested in service and current bipolar disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011).

2.  Bipolar disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims such as these that were pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2008 and June 2011 post rating letters, the AMC notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for PTSD and bipolar disorder.  The November 2008 letter also indicated that the Veteran should fill out an enclosed questionnaire with questions specifically relating to her claimed in-service stressors, including questions as to whether she experienced unexplained economic or social behavior changes.  The November 2008 letter also indicated that the Veteran should identify any possible sources of information and evidence, such as police reports or medical treatment records for assault or rape or individuals with whom she may have discussed the incident.  The RO/AMC thus complied with 38 C.F.R. § 3.304(f)(5), which provides that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2008 and June 2011 letters.

Contrary to VCAA requirements, all of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a July 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the RO/AMC obtained the Veteran's service treatment records (STRs) and service personnel records and attempted to obtain service records to corroborate the Veteran's claimed stressors as discussed below.  The Veteran indicated in her July 2011 statement that there was a June 1979 entry in the STRs indicating that she was sent to preventive medicine, and that, "This is who I reported the rape to and these records are not found anywhere in my service record."  However, immediately following the June 18, 1979 STR entry indicating that the Veteran had gonorrhea, and that she was referred to preventive medicine is a June 19, 1979 STR entry indicating that the Veteran was in fact interviewed by preventive medicine.  There is no mention of a reported rape or personal assault.  The Board must therefore reject the Veteran's contention that there are missing STRs that would support her claimed in service assault stressor.  The RO/AMC also obtained the records relating to the Social Security Administration's (SSA's) disability determination.  As discussed below, the RO/AMC obtained all identified VA treatment records and attempted to obtain all identified private treatment records and   The Veteran was also afforded an April 2008 VA-authorized examination.  As shown below, the examination was adequate because it was based on consideration of the Veteran's prior medical history and also described her psychiatric disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, also as discussed below, the opinion of the psychiatrist who performed the examination supported her conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Id. at 124-5.  

In addition, in its January 2005 remand, the Board instructed that the RO/AMC obtain VA mental health care records, attempt to obtain the veteran's diary and any Inspector General report which may have been compiled, and obtain service counseling records from the Fort Benjamin Harrison, Indiana service treatment facility between June and July 1979.  In its November 2008 remand, the Board instructed that the RO/AMC obtain a copy of the records relating to the SSA's disability determination and send the Veteran an appropriate stressor development letter.  In its November 2009 remand, the Board instructed that the RO/AMC obtain VA mental health clinic treatment records dating from September 2006 through the present should be retrieved and associated with the claims folder.  The RO/AMC either obtained or attempted to obtain these records consistent with its duty to assist.  Specifically, the RO requested the complete personnel file, records from Fort Benjamin Harrison, records from Fort Meade, and records from the Surgeon General's Office.  The service personnel file did not include the Veteran's diary or the inspector general's report.  The RO also requested records from private physicians from whom the indicated she received treatment, including Drs. Swallow and. Dekay of Monte Vista hospital, as well as Dominion Psychiatric.  The records from Monte Vista hospital were received.  Dominion Psychiatric indicated that the records of the Veteran's treatment had been destroyed.  Two requests were sent to Dr. Pai and no records were received.  Consequently, the RO/AMC requested all of the identified treatment records and was warranted in concluding that the records that it requested that were not received either did not exist or that it would have been futile to continue to attempt to obtain these records.  The RO/AMC thus complied with its duty to assist and substantially complied with the Board's remand instructions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Finally in this regard, during the March 2004 Board hearing, the Veteran's representative and the undersigned asked questions to elicit from the Veteran any potentially relevant evidence in her possession in support of her claims.  This action supplemented VA's compliance with the VCAA, provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in March 2004, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bipolar disorder and PTSD are thus ready to be considered on the merits.




Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002).  This amendment is now codified at 38 C.F.R. § 3.304(f)(5).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  See 38 C.F.R. § 3.304(f)(5).  This regulation also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

During the Board hearing and in her written statements, the Veteran claimed that she suffered a personal assault (rape) as well as ongoing sexual harassment during service.  The STRs contain numerous notes relating to psychiatric treatment.  A March 1979 treatment note contains a diagnosis of anxiety, and a note dated a day later indicated that the Veteran was referred to the mental health clinic (MHC) from the emergency room, where she had been seen three times with various complaints and a negative examination.  In March 1980, a Chaplain indicated that he had counseled the Veteran since December 1979 and, during this time period, he had seen a steady deterioration of her self esteem and ability to function in normal work situations.  He recommended release from active duty.  A treatment note dated the next day indicated that the Veteran was referred by the Chaplain for a nervous breakdown.  The note indicated that there was sexual harassment at job, inability to function at work, that she had been receiving counseling and trying for a Chapter 5 discharge.  Shortly thereafter, a Notification of Pending EDP Discharge and acknowledgment indicated that the Veteran had a poor attitude, had demonstrated a total lack of motivation, a disinterested sense of self discipline, and lack of future promotion potential.  She had also shown the absence of the ability to adapt socially and emotionally.  A report of psychiatric evaluation of the same date indicated that the Veteran was an immature individual with low stress tolerance, resentful toward authority, likely to become emotionally unstable when under stress, and unlikely to become a productive soldier as her personality features would probably lead to continued emotional difficulties under normal military stress.  The diagnosis was immature/passive aggressive personality.  A subsequent March 1980 treatment note contains a diagnosis of depression due to personal problems/stress.

A subsequent March 1980 memo from the Commanding Officer recommended general discharge under honorable conditions because the Veteran's "performance has totally deteriorated to the point she received an Article 15 for refusing to do any work until she was discharged."  The memo also indicated that the Veteran falsely accused her supervisor of sexual harassment (as determined the Inspector General) causing disturbance of the good order and discipline of her unit, and that her diary clearly showed her internalization of the on the spot corrections was immature, irresponsible, and irrational.  The Veteran subsequently received a Chapter 5 discharge.  The separation examination report indicated that psychiatric examination was abnormal, with a diagnosis of situational adjustment reaction, and that the Veteran was taking antidepressant medication.  On the contemporaneous report of medical history, the Veteran indicated that she had or previously had depression or excessive worry and nervous trouble, as well as venereal disease.  In this regard, a November 1979 treatment note had indicated that the Veteran complained of vaginal discharge and diagnosed pelvic inflammatory disease (PID) and vaginitis yeast.  In addition, the service personnel records include a September 1979 memo of appreciation and recognition thanked the Veteran's Commander and his unit for the effort and attention to duty exhibit by him and his personnel in providing outstanding finance support to the Piramasens Military Community during the previous 6 months.  There is also a similar memo from the Commander to the Veteran, forwarding the correspondence and thanking her for her outstanding finance support to the Piramasens Military Community.

The RO made efforts to corroborate the Veteran's claimed sexual assault stressor, including seeking, at the Board's direction, the Inspector General report and diary referred to above with regard to the Veteran's complaints of sexual harassment.  These efforts were unsuccessful, as discussed above.  The inability to corroborate a claimed in-service non-combat stressor is generally fatal to a claim for entitlement to service connection for PTSD.  However, this is not the case with regard to entitlement to service connection for PTSD based on personal assault; in such cases, even absent corroboration with service department records, VA must make its own determination as to whether the claimed in-service stressor actually occurred based on the evidence of record, including evidence of behavior changes in service.

There are multiple medical opinions as to whether the Veteran has PTSD due her claimed in-service personal assault stressor.  The VA treatment notes reflect that the Veteran has frequently indicated to VA health care providers that she was raped during service and some of these providers have diagnosed PTSD based on this in- service personal assault in accordance with DSM-IV.  These include the following: a May 2001 VA psychiatric women's adjustment treatment note containing a diagnosis of PTSD due to sexual trauma by a nurse practitioner; a February 2004 VA treatment note and subsequent discharge summary prepared by the same physician, who, after noting the Veteran's claim of rape in service and examining the Veteran, diagnosed PTSD, service-related rape; a September 2007 VA treatment note prepared by a licensed clinical social worker diagnosing PTSD (MST), i.e., PTSD based on military sexual trauma.  The Veteran's treating VA psychologist prepared multiple detailed treatment notes, most recently in April 2011, in which he recounted the Veteran's claim of rape in service in May 1979, and rendered a DSM-IV Axis I diagnosis of PTSD, severe, chronic (MST, resulting from rape, 05/1979 while in  Army).  He reviewed the Veteran's written stressor statements as well as an article by a physician entitled, "War Stress Symptoms are Nothing Shameful."  He quoted extensively from this article, including the conclusion, "It is an imperative for our VA health-care systems in particular to provide for these difficulties and even to hold administrative officials at any level who don't do so as guilty of neglect and relieved of their position.  Although it may be difficult for a service man or woman to accept, the truth is there is no shame in having war stress symptoms or PTSD.  It is a sign of their courage and humanity."  He also noted that, on mental status examination, the Veteran showed no evidence of manipulation or malingering, and therefore the facts of her case "may be taken at face value to represent the truth as she reports it."  The VA psychologist also noted disagreement with a contrary opinion expressed by a VA-authorized examiner in April 2008.

The psychiatrist who conducted the April 2008 VA-authorized examination reviewed the claims file and examined the Veteran.  In the assessment for PTSD, she noted the Veteran's claim of rape in Germany in April or May 1979, and found that she did not meet the criteria for PTSD.  In the diagnosis section, the psychiatrist noted that, although the Veteran denied during the interview symptoms of mania and hypomania, such symptoms were indicated in the claims file.  The psychiatrist explained that, had the rape been the cause of the Veteran's deteriorating functioning, it would have been seen by summer of 1979, but, instead, she was praised for her work in September 1979.  The psychiatrist wrote, "By March 1979, her work had deteriorated to the point that military discharge was considered and enacted."  She also noted that the Chaplain had indicated a gradual deterioration starting in December 1979.  In discussing the Veteran's bipolar disorder, she noted that it was unlikely that mania/hypomania would show itself at that time, that bipolar disorder usually present with depression and that there was no evidence that the Veteran was depressed at that time.  The only diagnoses were personality disorder and bipolar disorder, the latter of which the psychiatrist found was unrelated to service.  The Board notes that personality disorders are not diseases or injuries within the meaning of VA law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2011).

For the following reasons, the Board finds that the weight of the evidence is against entitlement to service connection for PTSD and bipolar disorder.  As to PTSD, the weight of the evidence is against a finding that the Veteran has PTSD.  In weighing the multiple medical opinions on this question, the Board finds that the opinion of the psychiatrist who performed the April 2008 VA examination to be of the greatest probative weight.  The psychiatrist gave a detailed explanation as to why she concluded that the Veteran did not have PTSD based on the in-service stressors, including that the deterioration in the Veteran's behavior would have manifested by the summer of 1979, but, instead, she was praised for her performance even after this time, in September 1979.  As the psychiatrist explained the reasons for her conclusion based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While there were more opinions in favor of a diagnosis of PTSD based on an in-service stressor, it is the quality and not the quantity of evidence that is dispositive.  The nurse practitioner, social worker, and physician who diagnosed PTSD based on an in-service rape did not explain the reasons for their conclusions.  Consequently, their opinions are entitled to little probative weight.  Id.  The Veteran's treating VA psychologist did explain the reasons for his conclusions, but these reasons were more general than those of the April 2008 VA examiner, focusing more on the nature of PTSD in the context of military experience, in particular war.  Consequently, although the Veteran's treating VA physician's opinion is also entitled to probative weight, the more specific reasoning of the April 2008 VA-authorized examiner causes her opinion to be of more probative value.

The weight of the evidence is therefore against a finding of PTSD based on an in-service personal assault stressor.  In reaching this conclusion, the Board emphasizes that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence including the Veteran's statements and the post service opinions of mental health professionals and concluded that the weight of the evidence is against a finding of PTSD based on an in service stressor.

As to entitlement to service connection for bipolar disorder, the evidence reflects that there were psychiatric symptoms in service, along with diagnoses of depression due to personal problems/stress and, at separation, situational adjustment reaction.  There is also evidence of a current psychiatric disability, in particular bipolar disorder.  The issue is therefore whether there is a nexus between the current bipolar disorder and the in-service psychiatric symptoms, either on a continuity of symptomatology basis or otherwise.  The Board finds that the weight of the evidence is against such a nexus.  Again, the most probative opinion is that of the psychiatrist who performed the April 2008 VA-authorized examination.  She noted symptoms of mania/hypomania in service, and found that it was unlikely that such symptoms would show themselves at that time, as opposed to depression, in someone with bipolar disorder.   As the April 2008 VA-authorized examiner explained the reasons for her conclusion that the Veteran's bipolar disorder was unrelated to service based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other reasoned medical opinion supporting a nexus between bipolar disorder and the in-service psychiatric symptoms.

The Board must also consider the Veteran's lay statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran testified during the Board hearing to being raped as well as being subjected to ongoing sexual harassment, with the major incident being the failure of anyone in her command to bring her mail and flowers to her while hospitalized, resulting in her returning to her barracks to find all of her mail and dead flowers.  See, e.g., Board Hearing transcript, at 8-10.  The Board notes that the Veteran advanced charges against her supervisor during service, and these charges were determined by the Inspector General to be false.  In addition, she received an Article 15 for refusing to do any work.  The Board similarly finds that the Veteran's testimony was manipulative and not credible, based on her demeanor during the Board hearing, the facial implausibility of her testimony, and the inconsistency between her testimony and the other evidence of record, specifically, the allegations of harassment that were found by the Inspector General to be false.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Thus, while the Veteran is competent to describing symptoms that supported the diagnosis of PTSD by the Veteran's treating psychologist, her testimony in this regard was not credible.  This further reduces the evidentiary value of the treating psychologist's opinion and supports the conclusion that the most probative opinion is that of the psychiatrist who performed the April 2008 VA-authorized examination and found a lack of nexus between bipolar disorder as well as a lack of PTSD.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD and bipolar disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


